Citation Nr: 1136007	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-34 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of a concussion.

2.  Entitlement to service connection for degenerative joint disease of the lower lumbar spine, to include as secondary to the concussion.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and November 2008 rating decisions by which the RO denied entitlement to the benefits sought herein.

In June 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.

The Board notes that it has recharacterized the first issue listed above.  The RO stated the issue as entitlement to service connection for a concussion, manifested by headaches, claimed as concussion.  The Board has framed the issue as entitlement to service connection for residuals of a concussion.  In March 1976, the RO denied service connection for "headaches, probably due to tension."  It appears, however, that the Veteran would like service connection for residuals of a concussion, whatever they may be.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issue of entitlement to service connection for a traumatic brain injury has been raised by the record in March 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), in this case the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the lower lumbar spine did not manifest until many years after service, and it is not shown to be causally related to service, any incident therein, or to a service-connected disability.

2.  Residuals of a concussion are not shown to be related to the Veteran's active duty service.  


CONCLUSION OF LAW

1.  Degenerative joint disease of the lower lumbar spine was not incurred in service, may not be presumed to have been incurred in service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3,307, 3.309, 3.310 (2010).

2.  Service connection for residuals of a concussion is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in September 2007 addressed the type of information mandated by the Court in Dingess.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA medical records, and private medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded VA medical examinations in connection with his claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  


Residuals of a concussion 

The Veteran sustained wartime injuries for which he was awarded a Purple Heart.  However, the service treatment records do not reflect a concussion.  The service treatment records show that in May 1967, the Veteran was treated for superficial abrasions to the right side of the neck and right lower arm after being hit by fragments due to hostile gunfire.  The wounds were cleaned with hydrogen peroxide and the Veteran was returned to duty.  The September 1967 discharge examination shows a normal clinical evaluation of the head, face, neck and scalp as well as a normal neurologic system.  

On VA examination in November 2007, the examiner opined that the Veteran's claimed concussion condition was not likely related to service because the service treatment records contained no reference to a concussion and because the Veteran's accounts of a head injury in service were inconsistent.  The examiner noted that on VA examination in March 1968, the Veteran asserted that he sustained a head injury after being thrown from a car in 1965.  In more recent years, beginning in 1975, the Veteran indicated that a head injury occurred when he received shrapnel injuries in May 1967 during service in Vietnam.  Indeed, on examination in November 2007, the Veteran stated that during an incident in 1967 when his ship was hit by a shell, he "blacked out" and that he was placed on light duty for two months.  The examiner noted that the service treatment records referred only to superficial abrasions on the right side of the neck and right lower arm due to hostile gunfire occurring in May 1967 and that the Veteran was returned to duty, not light duty.  The examiner also observed that the separation medical examination report indicated normal neurological findings.  The examiner diagnosed tension headaches and opined that it was not at least as likely as not that the Veteran's claimed concussion residuals were due to shrapnel injuries in service because the service treatment records reflected just superficial injuries and because the Veteran was returned to duty the same day.  As well, the examiner based his opinion on the fact that the separation medical examination indicated normal neurological findings.  Indeed, the examiner asserted that there was no medical indication that the Veteran sustained a concussion during service.

The Board does not find credible the Veteran's assertions regarding sustaining a concussion in service because the contemporaneous medical evidence does not reflect a concussion and because the Veteran is not a licensed medical practitioner and is therefore not competent to offer opinions on questions of medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The competent medical evidence indicates that the Veteran did not sustain a concussion in service.  As such, service connection for residuals of a concussion must be denied.  38 C.F.R. § 3.303.  

This is not an instance wherein the evidence is in relative equipoise, in which case the Veteran would prevail.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Rather, the entirety of the competent evidence is against the claim, and the benefit sought on appeal cannot be granted.  Alemany, supra.

Degenerative joint disease of the lower lumbar spine 

The service treatment records contain no reference to the low back.  The separation medical examination indicates that the spine was normal.  

On March 1968 VA medical examination, conducted only a few months after the Veteran left service, no musculoskeletal abnormalities were found.  Indeed, the examiner wrote "negative" in the section of the report pertaining to the musculoskeletal system.

On January 1976 VA examination, an X-ray study revealed satisfactory lumbar spine disc spaces and a somewhat straightened lumbar spine.

In February 2000, the Veteran sought medical treatment for his low back following a January 2000 work related incident in which he fell off a ladder.  

A September 2001 private medical examination report indicates that the Veteran presented with complaints of, in pertinent part, low back pain and that the symptoms of which he was complaining did not exist until he fell off a ladder at work in January 2000.  The Veteran expressly denied previous low back injuries.  The examiner noted that the Veteran was suffering from degeneration of the lumbar spine and that this problem was likely longstanding and probably aggravated by the work-related injury.  

A September 2007 VA progress note indicates that the Veteran reported low back problems dating back to 2003 when he fell off a ladder at work.

On VA examination in November 2007, the Veteran reported that he had sustained a low back injury sat work in 2000 when he fell off a ladder.  He also reported that he had experienced back pain since a blast injury in Vietnam but that he never sought treatment.  The examiner noted that a magnetic resonance imaging conducted in June 2007 revealed moderate to severe degenerative changes of the lumbar spine with spinal stenosis at multiple levels.  The examiner diagnosed degenerative joint disease of the lumbar spine with multiple level involvement and severe spinal stenosis.  The examiner opined that it was not likely that the current low back disability was caused by a shrapnel injury in service, as the service treatment records indicated only superficial wounds pursuant to that incident.  Furthermore, the examiner emphasized that the service treatment records did not mention a low back injury.  Further, the examiner observed that the Veteran did not report any low back problems during VA examinations in the 1960's and 1970's.  The examiner asserted that there was no documentation in support of a relationship between the current state of the Veteran's low back and service.  

In September 2007, the Veteran reported that the claimed back injury was sustained when an artillery shell exploded 15 feet from him and he was thrown back and landed on his back.

At his June 2011 hearing, the Veteran testified in essence that he fell on his back during an airstrike in service in which he sustained shrapnel injuries.  

Although the precise date of onset of the Veteran's low back disability is uncertain, the Board concludes that it had its onset well after the conclusion of service.  Whether or not the Veteran fell on his back in service, there is no evidence of a low back disability in service or in the first years following service.  Indeed, on separation, the spine was found to be normal, and in March 1968, no musculoskeletal disabilities were apparent.  The first notation in the record of a low back abnormality is contained in a January 1976 VA examination report, which showed a somewhat straightened lumbar spine.

It is undisputed that the Veteran sustained a low back injury when falling off a ladder at work in January 2000.  Treatment received subsequent to the injury revealed low back degenerative changes that were likely present before the injury took place.  There is no information of record regarding the date of onset of these degenerative changes.  The Board, however, cannot conclude that the degenerative changes were present in service or in the first post service year because service treatment records and medical records generated in the first post service year reflect no lumbar spine abnormalities.  

Because the Veteran's current low back disability had its onset well over a year after the conclusion of service, service connection for the low back degenerative joint disease cannot be granted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, there is no competent evidence of a nexus between the Veteran's current low back disability and service.  As such, service connection for the Veteran's low back degenerative changes is not warranted on a direct basis.  38 C.F.R. § 3.303.

The Veteran asserts that his low back degenerative joint disease is secondary to an in-service concussion.  First, the Board notes that the Veteran is not shown to be competent to render such an opinion.  Espiritu, supra.  Second, the Board observes that the Veteran is not in receipt of service connection for a concussion.  Service connection on a secondary basis necessitates that the underlying condition be service connected.  38 C.F.R. § 3.310.  Even if, however, a concussion or residuals thereof were service connected, service connection for a back disability as secondary thereto would be denied.  The evidence clearly reflects that the Veteran's low back disability had its onset years after service, and there is no evidence suggesting that it is due to a concussion.

In short, as evident from the foregoing discussion, there is no basis upon which to grant service connection for degenerative joint disease of the lower lumbar spine, and the Veteran's claim is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for residuals of a concussion is denied.

Service connection for degenerative joint disease of the lower lumbar spine is denied.


REMAND

The Veteran seeks service connection for sleep apnea.  The Veteran's wife has written statements and testified regarding the Veteran's sleep apnea since at least 1971 when she married him.  

In October 2007, the Veteran indicated that sleep apnea symptoms had become progressively worse since service and that he had been using a CPAP machine to assist with nighttime breathing.  An October 2008 VA outpatient treatment record shows that the Veteran reported using a CPAP machine.  At the June 2011 hearing, the Veteran testified that he uses a CPAP machine issue by his private doctor.

Due to the foregoing, the RO must ask that the Veteran identify the private physician who prescribed the use of a CPAP machine, and when the necessary release is received, the RO must make all reasonable efforts to secure records from that physician.

After securing the private medical records noted above, or after determining that they are unavailable, the RO should schedule a VA medical examination to determine whether the Veteran suffers from sleep apnea.  If so, the examiner should opine regarding the etiology thereof.  The examination instructions are contained in the third paragraph below.

All VA clinical records dated from May 16, 2009 to the present should be associated with the record.

The Board also finds that, because adjudication of the Veteran's claim of entitlement to service connection for sleep apnea potentially will affect his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from May 16, 2009 to the present.

2.  Ask the Veteran to identify the physician who prescribed the use of a CPAP machine along with appropriate contact information and to sign the requisite release.  Then, make reasonable efforts to secure the identified records.

3.  After obtaining the medical records discussed above or determining that they are unavailable, schedule a VA medical examination to determine the etiology of the Veteran's claimed sleep apnea.  The claims file must be furnished to the examiner.  Specifically, the examiner is asked to opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's claimed sleep apnea had its onset in service or is otherwise related to service.  In conjunction with the examination, the examiner should review all pertinent documents in the claims file and to indicate in the examination report whether the requested review took place.  A rationale for all opinions and conclusions should be provided.

3.  Review the record and ensure that all the above actions are completed.  When the RO/AMC is satisfied that the record is complete and the examination is adequate for rating purposes, the remaining claims should be readjudicated.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


